Citation Nr: 1019221	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability 
secondary to the service-connected residuals of dislocation 
of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In April 2010, the Veteran 
testified during a video conference hearing before the 
undersigned.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.

In a written statement dated February 2010 the Veteran raised 
a claim for an increased evaluation for his service-connected 
residuals dislocation of the right shoulder disability.  This 
matter has not been adjudicated by the RO and is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for residuals dislocation of 
the right shoulder, with a disability evaluation of 40 
percent from October 15, 1991.  The Veteran contends that he 
has a right hand disorder secondary to his service-connected 
residuals dislocation of the right shoulder disability and 
service connection is warranted.  He stated at his video 
conference hearing that about two years ago (2008) his right 
hand started to bother him.  He described how the nerve going 
down from the shoulder affects his right hand and he cannot 
use the hand to write or drive a car.  

VA and private treatment records contained in the claims 
folder do not reflect the presence of a right hand disorder.
VA neurological examination in November 2004 revealed 
complaints of right upper extremity weakness that started 
about four or five months prior.  The Veteran described the 
weakness as over the right upper extremity proximal distal 
and he also complained of sensory loss in that same area.  
The sensory examination findings did not fit any particular 
distribution, and the examiner felt that the Veteran was 
trying to "aggravate" his symptoms.  The examiner did not 
render a diagnosis with respect to the Veteran's right hand.  
He commented that he personally observed the Veteran's 
ability to use his right upper extremity more freely than 
what was demonstrated during the examination.  

The Veteran underwent surgery on the cervical spine in March 
2009.  The Veteran indicated at his April 2010 video 
conference hearing before the Board that he received medical 
advice regarding his right hand, which according to the 
Veteran was documented, from a private physician, Dr. Daniel 
Bennett, of the pain management clinic in Hudson, Florida, in 
approximately 2008.  Any such records from Dr. Bennett may 
have an impact on the adjudication of the Veteran's claim.  
Thus, because the Veteran has identified such records as 
pertinent to his claim, VA will undertake efforts to acquire 
such documents as these records may be material to the 
Veteran's claim; a reasonable effort should be made to obtain 
such records. 

Finally, the Board has observed that the Veteran has not been 
provided proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 ("VCAA").  Specifically he has not 
been notified of what the evidence must show to support a 
claim for service connection on a secondary basis.  The RO 
should provide the Veteran with the proper notice.  The RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the RO or AMC 
should:
 
(a) Notify the Veteran of the information 
and evidence necessary to substantiate 
his claim for service connection for 
right hand disability, including as 
secondary to service-connected 
disability.  

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; and 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

(d) Notify the Veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the Veteran to provide the 
mailing address for Dr. Bennett, as well 
as approximate dates of any health care 
he may have provided.  After securing any 
necessary authorizations, request copies 
of all indicated records and associate 
them with the claims folder

3.  Schedule the Veteran for a VA 
neurological examination for the purpose 
of ascertaining the nature and etiology 
of any neurological disorder of the right 
hand.  The claims folder, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  

For any right hand disability identified, 
the examiner should indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent or more), due 
to or aggravated beyond its normal 
progression by the service-connected 
residuals dislocation of the right 
shoulder disability.  If aggravated, what 
permanent, measurable degree of 
disability is due to the service-
connected right shoulder disability?  A 
detailed rationale should be provided for 
all opinions.

4.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



